993 So.2d 176 (2008)
R.J., Father of D.J., a Child, et al., Appellant,
v.
GUARDIAN AD LITEM PROGRAM, Appellee.
No. 5D07-3959.
District Court of Appeal of Florida, Fifth District.
October 30, 2008.
Carl S. New, Ocala, for Appellant, R.J.
Susan W. Fox, of Fox & Loquasto, P.A., Tampa, and Michael H. Hopkins, Wildwood, for Appellant Department of Children and Families.
Wendie Michelle Cooper, Orlando, for Appellee.
PER CURIAM.
R.J. and the Department of Children and Families filed a notice of appeal seeking *177 to challenge a non-final order changing the placement of R.J.'s son. Because there is no rule authorizing the direct appeal of this type of non-final order in a termination of parental rights case, see Guardian Ad Litem Program v. Department of Children and Families, 972 So.2d 871 (Fla. 4th DCA 2007), we treat the matter as a certiorari proceeding. In this case, the trial court found that the placement would be in the child's best interest, see section 39.522(1), Florida Statutes (2007), and the evidence supports the trial court's factual findings. Accordingly, we deny certiorari.
DENIED.
PALMER, C.J., LAWSON and EVANDER, JJ., concur.